I concur in the opinion of Mr. Justice SAYRE and what has been so well said therein.
In reaching a conclusion as to the constitutionality of an act, it is the court's duty to uphold the statute, unless it clearly appears to be unconstitutional. Byrd v. State, 212 Ala. 266,102 So. 223.
The courts can only hold an act unconstitutional when it violates the express terms of the Constitution, or the necessary implication of such express provision, and then only after it is found not to be fairly susceptible of a construction which would avoid such violation. Fairhope Single Tax Corporation v. Melville, 193 Ala. 289, 69 So. 466.
The courts may not declare a statute void unless it is clearly so beyond any reasonable doubt. State v. Joseph,175 Ala. 579, 57 So. 942, Ann. Cas. 1914D, 248.
All doubt should be resolved in favor of the constitutionality of statutes. State v. Birmingham-Southern R. Co., 182 Ala. 475, 62 So. 77, Ann. Cas. 1915D, 436.
It is clear to my mind that the corporation authorized by the act approved August 31, 1927 (Acts 1927, p. 278), is a public institution as distinguished from a private corporation. There is no restriction on the power of the Legislature to create a body corporate to carry on specific work for the interest and benefit of the public. White v. Alabama Insane Hospital,138 Ala. 479, 35 So. 454.
Speaking broadly, the Legislature of Alabama possesses all the legislative power which, under the Federal Constitution, resides in the state, except where that power has expressly or impliedly been taken from it by the Constitution of the state. State ex rel. Wilkinson v. Lane, 181 Ala. 646, 62 So. 31.
This conclusion disposes of many of the objections that are urged against the act in *Page 321 
question, and which are treated in the opinion of Mr. Justice SAYRE in this case.
The inhibition in section 213 of the Constitution against the creation, with certain exceptions, of any new "debt," does not invalidate the act in question. Any debt incurred by the corporation will be a corporate debt, for which the state will be neither legally nor morally responsible. Persons dealing with the corporation are advised in advance by the text of the act that the tolls collected from the bridges it is authorized to construct are specially pledged for the payment and retirement of notes, bonds, and mortgages, principal and interest, as they become due, until the whole of them shall be paid. The provision in the act that the interest on said bondsmay be paid out of certain other funds therein enumerated, on requisition of the corporation, approved by the Governor, and by warrants drawn by the state auditor upon the state treasury, designating the fund out of which said interest may be paid, does not, in my opinion, constitute a pledge of those funds or the faith and credit of the state to the payment of either interest or principal. Persons contemplating acquiring evidence of indebtedness by the corporation are advised by the act that there is no provision or requirement that the interest shall be paid from such source, but only an authority so to do, if the Governor, in the exercise of executive discretion, approves such course of action. I know of no constitutional objection to the Legislature lodging a discretion of that kind in the chief executive of the state. It is not necessary that the statute exempt the state from liability. The Constitution itself does that.
For these reasons, I am of the opinion that the act is a valid enactment, and that the decree of the trial court was laid in error.